DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 05/06/2022 has been entered.   Upon entering the submission, claim 1 is amended.  Claim 12 is cancelled.  Claims 1-11, and 13-21 are pending.  
  
Response to RCE Submission
Claim rejection under 35 U.S.C. §102(a)(1)
Applicant’s amendment to claim 1 by further limiting the mixing ratio of the active combination of the active compound of formula (I) to the at least one active agent of group (II) which is synergistically active overcomes the rejection.  The rejection is hereby withdrawn.   
	
Claim rejection under 35 U.S.C. §103(a)
Applicant’s amendment and arguments have been fully considered, but are not sufficient to overcome the rejection.  
Applicant argues that the cited references do not, alone or in combination, lead a person of skill in the art to a synergistically active combination of a compound of formula (1) and an agent of group (ID) as recited in the pending claims, let alone the particular ratios of the compound and agent as further recited in claim 1, as amended.  Specifically, Applicant argues that a person of skill in the art would have to select the compound of col. 113 (i.e. ib-71) from among hundreds of compounds within the scope of the genus of claim 1 of the '898 publication and then select methiocarb from among a list comprising hundreds of other choices. Moreover, the biological data in the '898 publication shows the effect of individual compounds on various pests on various plants, rather than combinations of active agents.  Further, the '898 publication is silent about on particular ratios of agents in the claimed combination, let alone the specific ratios recited in claim 1, as amended.  In addition, Applicant argues that Even if the Office had established a prima facie case of obviousness, the data in the application as filed presents unexpected results, specifically synergistic effects, for exemplary combinations of active agents recited in the pending claims.  Each of the active agents of group (II) recited in the pending claims are shown to have synergistic effects with an exemplary compound of formula (1). See Examples on pages 53-60 of the specification as filed.

Applicant’s argument has been fully considered, but is not persuasive.  Claim 1 of the '898 publication teaches the scope of the genus of formula (1) 
    PNG
    media_image1.png
    210
    285
    media_image1.png
    Greyscale
 .  In addition, the '898 publication discloses that the compound (Ib-71) 
    PNG
    media_image2.png
    202
    298
    media_image2.png
    Greyscale
  [0558] has a pesticidal efficacy of 100% at an application rate of 500 g/ha [0804].  Compound Ib-71 is encompassed by the scope of the genus of formula (1).  The '898 publication discloses a method for preparing the compound (Ib-71) in Example 24 [0572-0578]. Therefore, the '898 publication clearly teaches the compound (Ib-71) is an excellent candidate as a pesticidal agent further to be included in a pesticidal composition.  
In terms of the active compound in a formulation with one or more at least one more active agent showing the synergistic effects, the '898 publication teaches the active compounds according to the invention may be used as such or in formulations thereof, including in a mixture with one or more suitable fungicides, bactericides, acaricides, nematicides, insecticides, microbicides, fertilizers, attractants, phytotonics, sterilants, synergists, safeners, semiochemicals and/or plant growth regulators, in order thus, for example, to broaden the spectrum of action, to prolong the duration of action, to increase the rate of action, to prevent repulsion or prevent evolution of resistance.  The '898 publication further teaches that by combining the active compounds according to the invention and mixing partners, synergistic effects are obtained, i.e. the efficacy of the mixture in question is greater than the efficacy of the individual components [0285].  Therefore, the '898 publication teaches the combination comprising the compound (Ib-71) and an additional active agent has synergistic effects.  Accordingly, showing the synergistic effects of instantly claimed combination is not an unexpected result, but is taught by the prior art.   
In terms of the ratio of the active compound of formula (I) and the at least one active agent of group (II) in the active combination, the ratio covers a very broad range 50:1 to 1:50, or 250:1 to 1:10, 5:1 to 1:10, etc., which is an routine optimization in view of the disclosure of the '898 publication: “The formulations contain preferably between 0.00000001% and 98% by weight of active ingredient or more preferably between 0.01% and 95% by weight of active ingredient, more preferably between 0.5% and 90% by weight of active ingredient, based on the weight of the formulation” [0283].  Therefore, the combined references considered as a whole would have rendered the claims obvious.  The rejection is maintained.          


Obviousness-type double patenting rejection
 
Applicant’s amendment and argument have been fully considered, but not sufficient to overcome the rejection.  Specifically, Applicant argues that claim 1 is amended to further recite certain ratios of the compound of formula (I) and the active agent of group (ID). None of the specific combinations as recited in the claims as amended are recited in the claims of the cited references, much less particular ratios of the specific combinations. A person of skill in the art could not arrive at the conclusion that such combinations were synergistically active or arrive at the particular ratios recited in claim 1 as amended based on the cited references. As such, the present claims are patentably distinct over the cited references. 
Applicant’s argument is not persuasive. Claim 1 of the '898 publication teaches the scope of the genus of formula (1) 
    PNG
    media_image1.png
    210
    285
    media_image1.png
    Greyscale
 .  In addition, the '898 publication discloses that the compound (Ib-71) 
    PNG
    media_image2.png
    202
    298
    media_image2.png
    Greyscale
  [0558] has a pesticidal efficacy of 100% at an application rate of 500 g/ha [0804].  Compound Ib-71 is encompassed by the scope of the genus of formula (1).  The '898 publication discloses a method for preparing the compound (Ib-71) in Example 24 [0572-0578]. Therefore, the '898 publication clearly teaches the compound (Ib-71) is an excellent candidate as a pesticidal agent further to be included in a pesticidal composition.  
In terms of the active compound in a formulation with one or more at least one more active agent showing the synergistic effects, the '898 publication teaches the active compounds according to the invention may be used as such or in formulations thereof, including in a mixture with one or more suitable fungicides, bactericides, acaricides, nematicides, insecticides, microbicides, fertilizers, attractants, phytotonics, sterilants, synergists, safeners, semiochemicals and/or plant growth regulators, in order thus, for example, to broaden the spectrum of action, to prolong the duration of action, to increase the rate of action, to prevent repulsion or prevent evolution of resistance.  The '898 publication further teaches that by combining the active compounds according to the invention and mixing partners, synergistic effects are obtained, i.e. the efficacy of the mixture in question is greater than the efficacy of the individual components [0285].  Therefore, the '898 publication teaches the combination comprising the compound (Ib-71) and an additional active agent has synergistic effects.  Accordingly, showing the synergistic effects of instantly claimed combination is not an unexpected result, but is taught by the prior art.   
In terms of the ratio of the active compound of formula (I) and the at least one active agent of group (II) in the active combination, the ratio covers a very broad range 50:1 to 1:50, or 250:1 to 1:10, 5:1 to 1:10, etc., which is an routine optimization in view of the disclosure of the '898 publication: “The formulations contain preferably between 0.00000001% and 98% by weight of active ingredient or more preferably between 0.01% and 95% by weight of active ingredient, more preferably between 0.5% and 90% by weight of active ingredient, based on the weight of the formulation” [0283].  Therefore, the combined references considered as a whole would have rendered the claims obvious.  The ODP rejections are maintained.      

The following rejections are rejections response to the amended claims filed with the RCE filed 05/06/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, 13-19, and 21 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Specifically, claim 1 is drawn to an active compound combination comprising a compound of formula (I) and at least one active agent of group (II), wherein the active agent is (II-31) a formulation comprising the three terpenes α-terpinene, p-cymene and limonene in a total amount of 15-18% (w/w) terpenes, …and (7.24) natural extract or simulated blend of Chenopodium ambrosioides which contains a mixture of three terpenes.  Claim 1 contains a narrower scope of limitation “(II-31) a formulation comprising the three terpenes α-terpinene, p-cymene and limonene in a total amount of 15-18% (w/w) terpenes”, which is encompassed by a broader scope of limitation “(7.24) natural extract or simulated blend of Chenopodium ambrosioides which contains a mixture of three terpenes”, which does not limit the total amount of the three terpenes.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.    Claims 5-11, 13-19, and 21 depending on claim 1 are rejected accordingly. 

	
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0315898 (“the `898 publication”, issued as U.S. Patent 9,642,363) in view of U.S. 8,946,234 (“the `234 patent”).

Claim 13 of the `898 publication discloses an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image3.png
    209
    293
    media_image3.png
    Greyscale
 according to claim 1 of the `898 publication and at least one further insecticidally, acaricidally or nematicidally active compound selected from the group consisting of (1) Acetylcholinesterase (AChE) inhibitors including Methiocarb, diafenthiuron, acequinocyl, fenazaquin, fenpyroximate, etc.  The '898 publication discloses that the compound (Ib-71) 
    PNG
    media_image2.png
    202
    298
    media_image2.png
    Greyscale
  [0558] has a pesticidal efficacy of 100% at an application rate of 500 g/ha [0804], which reads on both the formula (I) 
    PNG
    media_image3.png
    209
    293
    media_image3.png
    Greyscale
 of Applicant’s claim 13, and the compounds of formula (I) of Applicant’s claim 1.  The '898 publication discloses a method for preparing the compound (Ib-71) in Example 24 [0572-0578]. Therefore, the '898 publication clearly teaches the compound (Ib-71) is an excellent candidate as a pesticidal agent further to be included in a combined pesticidal composition.  Furthermore, the `898 publication teaches the compounds of the formula (I) optionally comprise diastereomers or enantiomers and also rotamers, tautomers and salts of the compounds of the formula (I).  Applicant’s specification admits that the separation of the racemate into the individual enantiomers is known from the literature (cf. WO 2013/092350 (i.e. the `898 publication) cited hereby.
The difference between instant claim 1 and the `898 publication is that the prior art does not specifically teach a specific combination of the 1st active compound 
    PNG
    media_image4.png
    202
    426
    media_image4.png
    Greyscale
and the 2nd compound of Group (II) with mixing ratios wherein the active compound combination is synergistically active, nor the additional Acetylcholinesterase (AChE) inhibitors of the 2nd compound of Group (II) including Methiocarb, diafenthiuron, acequinocyl, fenazaquin, fenpyroximate, etc. in a single example.  Instead, Claim 13 of the `898 publication discloses an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image3.png
    209
    293
    media_image3.png
    Greyscale
 according to claim 1 of the `898 publication and at least one further insecticidally, acaricidally or nematicidally active compound selected from the group consisting of (1) Acetylcholinesterase (AChE) inhibitors including Methiocarb, diafenthiuron, acequinocyl, fenazaquin, fenpyroximate, etc.  In addition, the `898 publication discloses that the active compound (Ib-71) 
    PNG
    media_image2.png
    202
    298
    media_image2.png
    Greyscale
(col. 113 and [0804]) has a pesticidal efficacy of 100% at an application rate of 500 g/ha [0804].  
In terms of the active compound in a formulation with one or more at least one more active agent showing the synergistic effects, the '898 publication teaches the active compounds according to the invention may be used as such or in formulations thereof, including in a mixture with one or more suitable fungicides, bactericides, acaricides, nematicides, insecticides, microbicides, fertilizers, attractants, phytotonics, sterilants, synergists, safeners, semiochemicals and/or plant growth regulators, in order thus, for example, to broaden the spectrum of action, to prolong the duration of action, to increase the rate of action, to prevent repulsion or prevent evolution of resistance.  The '898 publication further teaches that by combining the active compounds according to the invention and mixing partners, synergistic effects are obtained, i.e. the efficacy of the mixture in question is greater than the efficacy of the individual components [0285].  Therefore, the '898 publication teaches the combination comprising the compound (Ib-71) and an additional active agent has synergistic effects.  Accordingly, showing the synergistic effects of instantly claimed combination is not an unexpected result, but is taught by the prior art.   
In terms of the ratio of the active compound of formula (I) and the at least one active agent of group (II) in the active combination, the ratio covers a very broad range 50:1 to 1:50, or 250:1 to 1:10, 5:1 to 1:10, etc., which is an routine optimization in view of the disclosure of the '898 publication: “The formulations contain preferably between 0.00000001% and 98% by weight of active ingredient or more preferably between 0.01% and 95% by weight of active ingredient, more preferably between 0.5% and 90% by weight of active ingredient, based on the weight of the formulation” [0283].  Therefore, the combined references considered as a whole would have rendered the claims obvious.
 
In terms of claim 3, the `898 publication does not teach the compound of formula (IIa) 
    PNG
    media_image5.png
    140
    395
    media_image5.png
    Greyscale
.  However, the `234 patent teaches said compound (Ik-84) is used for controlling animal pests, see TABLE 6, cols. 119-120, and claim 1 of the `234 patent . 
In terms of claim 4, the `898 publication teaches Bacillus firmus is used as active pesticidal compound [0337] and claim 13.
In terms of claims 5 and 21, the active compound of the formula (I) is present in form of its (+) enantiomer, or is present in form of a mixture of its (+) enantiomer and its (-) enantiomer which is enriched in the (+) enantiomer, preferably in a mixing ratio of at least 60:40 (+):(-) enantiomer,  the `898 publication does teach the compounds of the formula (I) optionally comprise enantiomers, and the separation of the racemate into the individual enantiomers.   One ordinary skilled in the art would be motivated to try to apply the compounds of the formula (I) comprise enantiomers to make an active compound composition, which would be Obvious-to-Try with a reasonable chance of success.
In terms of claim 6 drawn to a method for controlling an animal pest by acting the composition, see claim 16 of the `898 publication.  
In terms of claim 7 drawn to a method for controlling an animal pest by acting the composition wherein the pest is an insect, see the title (AS ACARICIDES AND INSECTICIDES) of the `898 publication.  
In terms of claim 8 drawn to a method for controlling a microbial pest by acting the composition, see [0314 and 365] of the `898 publication. 
In terms of claim 9 drawn to a method for controlling a nematode by acting the composition, see [365] of the `898 publication. 
In terms of claim 10 drawn to a method for plant-strengthening, see [0004] of the `898 publication. 
In terms of claims 11 and 18 drawn to a method for transgenic seed treatment, see [0285 and 0360] of the `898 publication. 
In terms of claim 13 drawn to a method of use the active compound combination on an animal or a microbial pests, see [0365] of the `898 publication.  
In terms of claim 14 drawn to a method for controlling an animal pest by acting the composition wherein the pest is an insect or acarid pest, see the title (AS ACARICIDES AND INSECTICIDES) of the `898 publication.  
In terms of claim 15 drawn to a process for preparing a crop protection agent, see claim 15 of the `898 publication.  
In terms of claim 16 drawn to a method for treating a plant or parts thereof selected from the group consisting of citrus, pome fruits, stone fruits, tropical fruits, nuts, berries, vegetables, cotton, soybean, grape, tea, coffee, maize, rice, and ornamentals, see claim 16 and [0365] of the `898 publication. 
In terms of claim 17 drawn to use of the active compound combination on transgenic plants, see [0360] of the `898 publication.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-11, 13-18, and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,642,363 (“the `363 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-11, 13-18, and 21 and claims 1-20 of the `363 patent are drawn to an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image6.png
    165
    273
    media_image6.png
    Greyscale
 as the key technical feature.   This compound disclosed in Applicants' claim 1 is also disclosed in the `363 patent (col. 215), and encompassed by the active compound of formula (I) in claim 1 of the `363 patent.  In addition, claim 9 of the `363 patent teaches a substantially same active compound composition as instant claim 1, wherein the composition/combination includes the compound 
    PNG
    media_image6.png
    165
    273
    media_image6.png
    Greyscale
 and ananycarb as an example.   A further detail analysis is given in the 103(a) rejection above.     

Claims 1-11, 13-18, and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,058,114 (“the `114 patent”) in view of the `898 publication.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-11, 13-18, and 21 and claims 1-15 of the `114 patent are drawn to an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image6.png
    165
    273
    media_image6.png
    Greyscale
 as the key technical feature.   This compound disclosed in Applicants' claim 1 is also disclosed in claims 11-13 and 15 of the `114 patent, and encompassed by the active compound of formula (I) in claim 1 of the `114 patent.  An active compound combination includes additional pesticidal compound is an obvious optimization, In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).   In addition, the `898 publication discloses that the active compound (Ib-71) 
    PNG
    media_image2.png
    202
    298
    media_image2.png
    Greyscale
(col. 113 and [0804]) has a pesticidal efficacy of 100% at an application rate of 500 g/ha [0804].  
In terms of the active compound in a formulation with one or more at least one more active agent showing the synergistic effects, the '898 publication teaches the active compounds according to the invention may be used as such or in formulations thereof, including in a mixture with one or more suitable fungicides, bactericides, acaricides, nematicides, insecticides, microbicides, fertilizers, attractants, phytotonics, sterilants, synergists, safeners, semiochemicals and/or plant growth regulators, in order thus, for example, to broaden the spectrum of action, to prolong the duration of action, to increase the rate of action, to prevent repulsion or prevent evolution of resistance.  The '898 publication further teaches that by combining the active compounds according to the invention and mixing partners, synergistic effects are obtained, i.e. the efficacy of the mixture in question is greater than the efficacy of the individual components [0285].  Therefore, the '898 publication teaches the combination comprising the compound (Ib-71) and an additional active agent has synergistic effects.  Accordingly, showing the synergistic effects of instantly claimed combination is not an unexpected result, but is taught by the prior art.   
In terms of the ratio of the active compound of formula (I) and the at least one active agent of group (II) in the active combination, the ratio covers a very broad range 50:1 to 1:50, or 250:1 to 1:10, 5:1 to 1:10, etc., which is an routine optimization in view of the disclosure of the '898 publication: “The formulations contain preferably between 0.00000001% and 98% by weight of active ingredient or more preferably between 0.01% and 95% by weight of active ingredient, more preferably between 0.5% and 90% by weight of active ingredient, based on the weight of the formulation” [0283].  Therefore, the combined references considered as a whole would have rendered the claims obvious.

Claims 1-11, 13-18, and 21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of co-pending U.S. Patent Application No. 16/756,540 (“the `540 application”) published as US2020/0288716 in view of the `898 publication.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-11, 13-18, and 21 and claims 1-15 of the `540 application are drawn to an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image6.png
    165
    273
    media_image6.png
    Greyscale
 as the key technical feature.  An active compound combination includes additional pesticidal compound is an obvious optimization, In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).    In addition, the `898 publication discloses that the active compound (Ib-71) 
    PNG
    media_image2.png
    202
    298
    media_image2.png
    Greyscale
(col. 113 and [0804]) has a pesticidal efficacy of 100% at an application rate of 500 g/ha [0804].  
In terms of the active compound in a formulation with one or more at least one more active agent showing the synergistic effects, the '898 publication teaches the active compounds according to the invention may be used as such or in formulations thereof, including in a mixture with one or more suitable fungicides, bactericides, acaricides, nematicides, insecticides, microbicides, fertilizers, attractants, phytotonics, sterilants, synergists, safeners, semiochemicals and/or plant growth regulators, in order thus, for example, to broaden the spectrum of action, to prolong the duration of action, to increase the rate of action, to prevent repulsion or prevent evolution of resistance.  The '898 publication further teaches that by combining the active compounds according to the invention and mixing partners, synergistic effects are obtained, i.e. the efficacy of the mixture in question is greater than the efficacy of the individual components [0285].  Therefore, the '898 publication teaches the combination comprising the compound (Ib-71) and an additional active agent has synergistic effects.  Accordingly, showing the synergistic effects of instantly claimed combination is not an unexpected result, but is taught by the prior art.   
In terms of the ratio of the active compound of formula (I) and the at least one active agent of group (II) in the active combination, the ratio covers a very broad range 50:1 to 1:50, or 250:1 to 1:10, 5:1 to 1:10, etc., which is an routine optimization in view of the disclosure of the '898 publication: “The formulations contain preferably between 0.00000001% and 98% by weight of active ingredient or more preferably between 0.01% and 95% by weight of active ingredient, more preferably between 0.5% and 90% by weight of active ingredient, based on the weight of the formulation” [0283].  Therefore, the combined references considered as a whole would have rendered the claims obvious.

Claims 1-11, 13-18, and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,191,271 (“the `271 patent”) in view of the `898 publication.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-11, 13-18, and 21 and claims 1-13 of the `271 patent are drawn to an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image6.png
    165
    273
    media_image6.png
    Greyscale
 as the key technical feature. An active compound combination includes additional pesticidal compound is an obvious optimization, In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).  In addition, the `898 publication discloses that the active compound (Ib-71) 
    PNG
    media_image2.png
    202
    298
    media_image2.png
    Greyscale
(col. 113 and [0804]) has a pesticidal efficacy of 100% at an application rate of 500 g/ha [0804].  
In terms of the active compound in a formulation with one or more at least one more active agent showing the synergistic effects, the '898 publication teaches the active compounds according to the invention may be used as such or in formulations thereof, including in a mixture with one or more suitable fungicides, bactericides, acaricides, nematicides, insecticides, microbicides, fertilizers, attractants, phytotonics, sterilants, synergists, safeners, semiochemicals and/or plant growth regulators, in order thus, for example, to broaden the spectrum of action, to prolong the duration of action, to increase the rate of action, to prevent repulsion or prevent evolution of resistance.  The '898 publication further teaches that by combining the active compounds according to the invention and mixing partners, synergistic effects are obtained, i.e. the efficacy of the mixture in question is greater than the efficacy of the individual components [0285].  Therefore, the '898 publication teaches the combination comprising the compound (Ib-71) and an additional active agent has synergistic effects.  Accordingly, showing the synergistic effects of instantly claimed combination is not an unexpected result, but is taught by the prior art.   
In terms of the ratio of the active compound of formula (I) and the at least one active agent of group (II) in the active combination, the ratio covers a very broad range 50:1 to 1:50, or 250:1 to 1:10, 5:1 to 1:10, etc., which is an routine optimization in view of the disclosure of the '898 publication: “The formulations contain preferably between 0.00000001% and 98% by weight of active ingredient or more preferably between 0.01% and 95% by weight of active ingredient, more preferably between 0.5% and 90% by weight of active ingredient, based on the weight of the formulation” [0283].  Therefore, the combined references considered as a whole would have rendered the claims obvious.

Claims 1-11, 13-18, and 21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of co-pending U.S. Patent Application No. 16/756,694 (“the `694 application”) published as US2020/0236942 in view of the `898 publication. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-11, 13-18, and 21 and claims 1-16 of the `694 application are drawn to an active compound composition comprising at least one N-arylamidine-substituted trifluoroethyl sulfide derivative of formula (I) 
    PNG
    media_image6.png
    165
    273
    media_image6.png
    Greyscale
 as the key technical feature.  An active compound combination includes additional pesticidal compound is an obvious optimization, In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).  In addition, the `898 publication discloses that the active compound (Ib-71) 
    PNG
    media_image2.png
    202
    298
    media_image2.png
    Greyscale
(col. 113 and [0804]) has a pesticidal efficacy of 100% at an application rate of 500 g/ha [0804].  
In terms of the active compound in a formulation with one or more at least one more active agent showing the synergistic effects, the '898 publication teaches the active compounds according to the invention may be used as such or in formulations thereof, including in a mixture with one or more suitable fungicides, bactericides, acaricides, nematicides, insecticides, microbicides, fertilizers, attractants, phytotonics, sterilants, synergists, safeners, semiochemicals and/or plant growth regulators, in order thus, for example, to broaden the spectrum of action, to prolong the duration of action, to increase the rate of action, to prevent repulsion or prevent evolution of resistance.  The '898 publication further teaches that by combining the active compounds according to the invention and mixing partners, synergistic effects are obtained, i.e. the efficacy of the mixture in question is greater than the efficacy of the individual components [0285].  Therefore, the '898 publication teaches the combination comprising the compound (Ib-71) and an additional active agent has synergistic effects.  Accordingly, showing the synergistic effects of instantly claimed combination is not an unexpected result, but is taught by the prior art.   
In terms of the ratio of the active compound of formula (I) and the at least one active agent of group (II) in the active combination, the ratio covers a very broad range 50:1 to 1:50, or 250:1 to 1:10, 5:1 to 1:10, etc., which is an routine optimization in view of the disclosure of the '898 publication: “The formulations contain preferably between 0.00000001% and 98% by weight of active ingredient or more preferably between 0.01% and 95% by weight of active ingredient, more preferably between 0.5% and 90% by weight of active ingredient, based on the weight of the formulation” [0283].  Therefore, the combined references considered as a whole would have rendered the claims obvious.

Claim Objection
Claims 2-11, and 13-21 are objected to as being dependent upon a rejected base claim 1.
	
Conclusions
Claims 1-11, 13-19, and 21 are rejected.
Claims 2-11, and 13-21 are objected to.

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731